Citation Nr: 0614163	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1999, for the award of Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1918 to 
September 1920.  He died in September 1978.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the appellant DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, effective February 1, 1999.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran submitted a formal claim for a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU) in April 1971 and was 
awarded TDIU benefits effective in March 1971; he died in 
September 1978 due to non-service connected disabilities.

2.  The appellant did not file a claim for DIC benefits 
earlier than January 3, 2000; by operation of law, payment of 
benefits is the first day of the calendar month following the 
month in which the award or increased award became effective.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
1999 for the payment of Dependency and Indemnity Compensation 
benefits are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.114(a)(3), 
3.151, 3.152, 3.155, 3.400 (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim for DIC 
benefits was received in January 2000, prior to the enactment 
of the VCAA.  

The Board notes that the RO did not inform the appellant of 
the evidence necessary to substantiate her claim for an 
effective date earlier than February 1, 1999 for the award of 
DIC benefits.  However, the Board finds that in the 
circumstances of this case, additional efforts to assist or 
notify the appellant in accordance with the VCAA would serve 
no useful purpose, as will be stated below, the claim is 
decided as a matter of law.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Hence, the Board finds that 
the appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.
Laws and Regulations

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a), effective January 21, 2000.

Prior to an amendment on January 21, 2000, 38 C.F.R. § 3.22 
(a) also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002)

Notwithstanding section 5110 of this title or any other 
provision of law and except as provided in subsection (c) of 
this section, payment of monetary benefits based on an award 
or an increased award of compensation, dependency and 
indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided under section 
5110 of this title or such other provision of law.  38 
U.S.C.A. § 5111(a) (West 2002)

In cases involving service connection for the cause of the 
veteran's death, after separation from service, the effective 
date is the first day of the month in which the veteran's 
death occurred if a claim is received within one year after 
the date of death; otherwise, the effective date is the date 
that the claim is received.  38 C.F.R. § 3.400(c)(2) (2005).

The regulation pertaining to effective dates of awards 
provides that, where pension, compensation, or DIC is awarded 
or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  The provisions of this paragraph 
are applicable to original and reopened claims as well as 
claims for increase.  38 C.F.R. § 3.114(a) (2005).

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a) (2005).

Analysis

After review of the evidence of record, the Board finds that 
an effective date of January 3, 1999, for the award of the 
appellant's DIC benefits is proper; therefore, by operation 
of law, the effective date for the payment of benefits is the 
first day of the calendar month following the month in which 
the award became effective; in this case, no earlier than 
February 1, 1999.  

In this regard, the Board notes that in October 1982, 
38 U.S.C.A. § 410(b) (now codified at 38 U.S.C.A. § 1318) was 
amended to include the words "entitled to receive" after 
"was in receipt of", which in effect allowed claims for 
hypothetical entitlement to DIC benefits.  Pub.L. No. 97-306, 
§ 112, 96 Stat. 1429, 1432 (1982).  The record reveals that 
the appellant filed a claim for DIC benefits in October 1978 
based on cause of death due to the veteran's service-
connected disabilities.  This claim was denied in an October 
1978 RO rating decision because the veteran's cause of death 
was not found related to his service-connected disabilities.  
Even if this October 1978 claim is construed as a claim for 
DIC benefits under 38 U.S.C.A. § 1318, the Board finds that 
the appellant was not entitled to benefits under 38 U.S.C.A. 
§ 410(b) (now codified at 38 U.S.C.A. § 1318) because at the 
time of this RO decision, 38 U.S.C.A. § 410(b) had not been 
amended to include provisions for hypothetical entitlement to 
DIC benefits.  Therefore, the veteran would have been 
required to have been awarded TDIU benefits for 10 years or 
more before his date of death to allow the appellant to 
receive benefits under 38 U.S.C.A. § 410(b) and the veteran 
did not meet that requirement, as he received TDIU benefits 
for seven and a half years prior to his death.  38 U.S.C.A. 
§ 1318.

In addition, as hypothetical entitlement was enacted in 
October 1982, the October 1978 claim was submitted prior to 
the liberalizing law.  The Court has held that where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the appellant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Hence, the appellant would not 
have been entitled to receive DIC benefits under a theory of 
hypothetical entitlement at the time of her October 1978 
claim for DIC benefits because 38 U.S.C.A. § 410(b) (now 
codified at 38 U.S.C.A. § 1318) had not yet been amended to 
include the provision of hypothetical entitlement.

After the October 1978 claim for DIC benefits, there is no 
other claim for DIC benefits prior to the January 3, 2000 
claim; neither does the appellant argue that she filed a 
claim prior to January 2000 for DIC benefits under 
38 U.S.C.A. § 1318.  As 38 C.F.R. § 3.400 states that the 
effective date of a claim for DIC is the date of receipt of 
the claim or the date entitlement arose, whichever is later, 
the award of DIC benefits must be based on the date that the 
appellant filed her claim for DIC benefits.  Moreover, 
38 C.F.R. § 3.114(a)(3) states that if a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the liberalizing law, benefits may be 
authorized one year prior to the date of the receipt of such 
request.  As the appellant made the request for review of her 
claim on January 3, 2000, she is correctly entitled to an 
effective date one year prior to the date of her claim, which 
is January 3, 1999; but is not entitled to an effective date 
earlier than February 1, 1999 for the payment of benefits, as 
she did not file a claim prior to January 3, 2000.  38 C.F.R. 
§ 3.400; 38 C.F.R. § 3.114(a)(3).

The appellant and her representative argue that the appellant 
is entitled to DIC benefits as of the date of the veteran's 
death in September 1978 because the veteran was not forwarded 
the application form to file a formal claim for TDIU in 1965.  
Hence, the veteran would have been able to receive TDIU as of 
1965 and would have been in the receipt of TDIU for more than 
10 years prior to his death if VA had fulfilled its 
notification requirement.  This would have allowed the 
appellant to receive DIC benefits based on 38 U.S.C.A. § 1318 
as of the date of the veteran's death.

The Board acknowledges the appellant's and her 
representative's argument that the veteran was not apprised 
of his rights to file a formal claim for TDIU in 1965; 
however, the Board notes in a January 1965 RO rating 
decision, the RO informed the veteran that consideration of 
TDIU would be considered upon receipt of a current VA Form 
21-527.  Documentation in the claims folder, dated February 
2, 1965 reveals that when the veteran was notified of the 
award of the 60 percent rating, a VA Form 21-527 was included 
as an enclosure with the award letter, and a copy sent to his 
representative of record.  As such, the Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
regularity that attends the administrative functions of the 
Government is applicable, and that ordinarily it would be 
presumed that the RO advised the veteran of the January 1965 
RO rating decision that informed the veteran that his claim 
would be considered upon receipt of a current VA Form 21-527, 
unless this is rebutted by clear and convincing evidence to 
the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As such, the 
Board finds that the record shows that the rating decision 
did inform the veteran that his TDIU claim would be 
considered upon receipt of a formal claim, and a formal claim 
for TDIU was not filed earlier than April 1971.  Based upon 
this claim, the veteran was awarded TDIU benefits as of March 
23, 1971.  As the veteran died in September 1978, he did not 
receive TDIU benefits for 10 years or more before his death 
and the appellant was not entitled to DIC benefits at the 
time of the veteran's death based on 38 U.S.C.A. § 1318.

Further, the appellant's representative argued in his January 
2005 statement that according to Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), a breach of duty to assist, in which the VA 
failed to provide the claimant with notice explaining a 
deficiency, is a procedural error that vitiates the finality 
of an RO decision for purposes of a direct appeal.  The 
appellant's representative essentially argued that the 
finality of the April 1971 RO decision is vitiated based on 
grave procedural error, according to Hayre.  The Board 
observes, however, that a more recent judicial interpretation 
of the law pertaining to finality expressly overrules the 
holding of Hayre.  In Cook v. Principi, 318 F.3d 1334 (Fed 
Cir. 2002), the Federal Circuit stated:

In summary, a breach of the duty to assist the 
veteran does not vitiate the finality of an RO 
decision.  We therefore overrule Hayre to the 
extent that it created an additional exception to 
the rule of finality applicable to VA decisions by 
reason of "grave procedural error."  If 
additional exceptions to the rule of finality in 38 
U.S.C. §7105(c) are to be created, if (sic) is for 
Congress, not this court, to provide them.

Cook, 318 F.3d at 1341.

Hence, the Board must reject the appellant's representative's 
argument that the finality of the April 1971 RO decision is 
vitiated based on grave procedural error.

In conclusion, the Board finds that an effective date of 
January 3, 1999 for the award of DIC benefits based on 
38 U.S.C.A. § 1318 is proper, and an effective date earlier 
than February 1, 1999 for the payment of benefits is not 
warranted.




ORDER

An effective date no earlier than February 1, 1999 for the 
payment of the award of DIC benefits based on 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


